Citation Nr: 0021132	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  97-18 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease (DJD) of the lumbosacral spine 
with pain on motion and X-ray involvement of the thoracic 
spine, prior to October 28, 1998.

2.  Entitlement to an evaluation in excess of 20 percent for 
DJD of the lumbar spine with limitation of motion, from 
October 28, 1998.

3.  Entitlement to an evaluation in excess of 10 percent for 
DJD of the thoracic spine, from October 28, 1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from September 1951 to 
September 1955, and from August 1957 to June 1973.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original claim on appeal, the veteran sought an 
evaluation in excess of 10 percent for DJD of the lumbosacral 
spine with pain on motion and X-ray involvement of the 
thoracic spine.  Thereafter, a November 1998 rating decision 
discontinued the 10 percent rating for DJD of the lumbosacral 
spine with pain on motion and X-ray involvement of the 
thoracic spine, and assigned a separate 20 percent rating for 
DJD of the lumbosacral spine with limitation of motion, and a 
separate 10 percent rating for DJD of the thoracic spine, 
effective from October 28, 1998.  The veteran has continued 
the appeal.

The Board further notes that since the subject claim for 
increase was filed in July 1996 and the regional office (RO) 
granted separate compensable ratings only effective from 
October 28, 1998, the Board is also required to consider the 
additional issue of entitlement to an evaluation in excess of 
10 percent for DJD of the lumbosacral spine with pain on 
motion and X-ray involvement of the thoracic spine, prior to 
October 28, 1998.


FINDINGS OF FACT

1.  Prior to October 28, 1998, the veteran's DJD of the 
lumbosacral spine with pain on motion and X-ray involvement 
of the thoracic spine was manifested by symptoms in an 
unexceptional disability picture that were productive of 
moderate but not severe limitation of motion of the lumbar 
spine with pain or mild intervertebral disc disease; the X-
ray evidence of DJD and moderate limitation of motion of the 
thoracic spine with pain also entitles the veteran to a 
separate evaluation for DJD of the thoracic spine.

2.  From October 28, 1998, the veteran's DJD of the lumbar 
spine with limitation of motion has been manifested by 
symptoms in an unexceptional disability picture that are not 
productive of more than moderate limitation of motion and 
pain or mild intervertebral disc disease. 

3.  From October 28, 1998, the veteran's DJD of the thoracic 
spine has been manifested by symptoms in an unexceptional 
disability picture that are not productive of more than DJD 
with moderate limitation of motion and pain or mild 
intervertebral disc disease.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 20 percent, 
but not higher, for DJD of the lumbosacral spine with pain on 
motion prior to October 28, 1998, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5292, and 
5293 (1999).

2.  The schedular criteria for a separate 10 percent rating, 
but not higher, for DJD of the thoracic spine prior to 
October 28, 1998, have been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5291, and 5293 (1999).

3.  The schedular criteria for an evaluation in excess of 20 
percent for DJD of the lumbar spine with limitation of motion 
from October 28, 1998, have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5292, and 5293 (1999).

4.  The schedular criteria for an evaluation in excess of 10 
percent for DJD of the thoracic spine from October 28, 1998, 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5291, and 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Board notes that the claim is well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Prior to October 28, 1998, the veteran's spine disability was 
rated as 10 percent disabling under Diagnostic Code 5010.  
This Diagnostic Code provides that degenerative arthritis, 
including post-traumatic arthritis, which is established by 
X-ray findings will be rated based on limitation of motion of 
the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 and 5010.

38 C.F.R. § 4.71a, Diagnostic Code 5292 provides for the 
evaluation of limitation of motion of the lumbar spine.  
Where limitation of motion is slight, a 10 percent evaluation 
is provided.  Where limitation of motion is moderate, an 
evaluation of 20 percent is provided.  When limitation of 
motion is severe, an evaluation of 40 percent is provided.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.

Diagnostic Code 5291 provides for the evaluation of 
limitation of motion of the dorsal spine.  Where limitation 
of motion is slight, a noncompensable evaluation is provided.  
Where limitation of motion is moderate, an evaluation of 10 
percent is provided.  When limitation of motion is severe, an 
evaluation of 10 percent is also provided.  38 C.F.R. § 
4.71a, Diagnostic Code 5291.

38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999) specifically 
provides for the evaluation of lumbosacral strain.  Where 
there are slight symptoms only, a noncompensable evaluation 
is provided.  Where there is characteristic pain on motion, a 
10 percent evaluation is provided.  Where there are muscle 
spasms on extreme forward bending, with loss of lateral 
motion unilaterally in a standing position, a 20 percent 
evaluation is provided.  Where there are severe symptoms with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, a 40 
percent evaluation is provided.

Under Diagnostic Code 5293, a 10 percent evaluation is 
assigned for mild intervertebral disc syndrome, a 20 percent 
evaluation is assigned for moderate intervertebral disc 
syndrome with recurring attacks, a 40 percent evaluation is 
assigned for severe disc syndrome with recurring attacks with 
intermittent relief, and a 60 percent evaluation is assigned 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

From October 28, 1998, the veteran's DJD of the lumbar spine 
with limitation of motion has been separately rated at 20 
percent under Diagnostic Codes 5010 and 5292, and the 
veteran's DJD of the thoracic spine has been separately rated 
as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5010.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has held that where a 
Diagnostic Code is not predicated on limited range of motion 
alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998), 
with respect to pain, do not apply.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  However, General Counsel for the 
Department of Veterans Affairs (VA) has issued an opinion in 
which it was held that 38 C.F.R. § 4.71a, Diagnostic Code 
5293, intervertebral disc syndrome, involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  Therefore, pursuant to Johnson v. Brown, supra, 
38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under this Diagnostic Code.  
VAOPGCPREC 36-97 (Dec. 12, 1997).

This opinion further noted that in evaluating a veteran's 
disability under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, the 
rating schedule indicates that consideration must be given to 
38 C.F.R. §§ 4.40 and 4.45, notwithstanding the maximum 
rating available under a different Diagnostic Code.  Section 
4.14 of title 38, Code of Federal Regulations, states that 
the evaluation of the same disability or manifestation under 
various diagnoses is to be avoided.  See also VAOPGCPREC 23-
97, paragraph 3.  The Court has also indicated that the same 
symptomatology for a particular condition should not be 
evaluated under more than one Diagnostic Code.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  Section 4.7 of title 
38, Code of Federal Regulations, states that, "[w]here there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating."

The above-noted General Counsel Opinions are binding on the 
Board which is constrained to follow their holdings.  
38 U.S.C.A. § 7104(c) (West 1991).

38 C.F.R. § 4.71a, Diagnostic Code 5285 applies to residuals 
of fracture of the vertebra and provides a 10 percent 
additional evaluation in cases with definite limited motion 
or muscle spasm and demonstrable deformity of a vertebral 
body.  As there is no competent medical evidence in the 
record of a demonstrable deformity of a vertebral body of the 
thoracic or lumbar spine, the Board finds that this 
Diagnostic Code is not applicable to the veteran's thoracic 
spine or low back disability.  Clearly, there is no ankylosis 
of the thoracic and lumbar spine, and thus, 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5286, 5288, and 5289 are also not 
applicable.

A review of the history of the veteran's lumbar and thoracic 
disabilities shows that service connection was granted by a 
May 1989 rating decision for DJD of the lumbosacral spine 
with pain on motion, and that a 10 percent rating was 
assigned, effective from September 1988, based on service 
medical records and VA examination.  

Service medical records were found to show that beginning in 
1953, the veteran was seen on several occasions complaining 
of low back pain and a sore back, and a diagnosis of 
lumbosacral sprain was made in September 1953.  In August 
1961, the veteran complained of hurting his back while 
working on aircraft, and examination at that time revealed 
muscle spasm.  In April 1971, the veteran complained of back 
pain for the previous 4 years, and X-rays were interpreted to 
reveal a spur at T11-12.  After a period of two weeks, it was 
noted that the veteran's symptoms had not subsided.  At the 
time of his retirement examination in July 1972, it was noted 
that the veteran complained of low back pain and that X-rays 
revealed sacralization of L5 with narrow L5-S1 disc space.  
Chronic lumbosacral strain was diagnosed.  Post-service 
records were indicated to include a record of emergency room 
treatment in November 1987 for low back strain.

VA examination in April 1989 was noted to reflect the 
veteran's report of a history of the spontaneous onset of low 
back pain in 1970 and then-current localized pain in the low 
back area.  Examination of the lumbar spine revealed 
extension to 20 degrees and flexion to 90 degrees, with pain 
on motion, and examination of the dorsal spine revealed no 
tenderness, muscle spasm or deformity.  X-rays of the lumbar 
spine were interpreted to reveal osteophytic formations 
throughout the lumbar area, and X-rays of the dorsal spine 
revealed large osteophytic bridgings in the lower dorsal 
spine.  The diagnosis was DJD of the lumbosacral and thoracic 
spine.

A June 1993 VA vocational evaluation report reflects that the 
veteran encountered difficulties throughout the evaluation as 
a result of reported back discomforts with several tasks and 
extended sitting.

Private medical records from June 1996 reflect that the 
veteran reported low back pain for the past few days and that 
he had a history of DDD of the lumbar spine. Examination 
revealed pain about the right side of the L5/S1 region with 
no signs of trauma, and poor range of motion was noted with 
moderate-sharp discomfort.  Gait and stride were with 
caution.  Deep tendon reflexes were 1+ and symmetrical and 
straight leg raising was negative.  The diagnosis was DDD of 
the lumbar/sacral vertebrae.

In July 1996, the veteran filed a claim for an increased 
evaluation for DJD of the lumbosacral spine with pain on 
motion and X-ray involvement of the thoracic spine.

VA outpatient records from July 1996 reflect the veteran's 
complaint of increased back pain for the previous two weeks 
and the history included DJD with low back pain for the 
previous several years.  The assessment included low back 
pain likely caused by a strain.

VA spine examination in August 1996 revealed the veteran's 
history of the onset of low back pain in the mid 1960's.  He 
recalled no specific injuries to his back and treatment had 
been on a symptomatic basis.  There had been no brace or 
surgery.  Subjective complaints at this time consisted of a 
constant dull pain in the lumbar region, which was aggravated 
by standing and lying on his back in bed.  Occasionally, the 
veteran reported pain in the thoracolumbar region after 
bending.  No radiation into the lower extremities was 
reported.  Examination revealed back flexion of 70 degrees, 
extension of 25 degrees, lateral flexion to either side of 15 
degrees, and bilateral rotation of 5 degrees.  There was 
tenderness at the lumbosacral junction in the midline.  Fist 
percussion was painless over the thoracic spine and the 
thoracolumbar junction.  Neurological evaluation was 
negative.  The impression was DJD of the lumbar and thoracic 
spine.

VA spine examination in October 1998 revealed the veteran's 
history of back pain since about at least the 1970's.  The 
veteran's current complaints included a little bit of 
constant pain in the middle-lower back aggravated by standing 
in place more than 15 to 20 minutes.  The veteran denied 
radiating lower extremity pain but did complain of weakness, 
pain on lifting, and intermittent fatigability.  Previous X-
rays of the lumbar and thoracic spine in August 1996 were 
interpreted to reveal minimal scoliosis and mild to moderate 
DJD.  

Examination of the thoracolumbar spine demonstrated a slight 
plus limp on the right, but this was apparently due to right 
knee pain for the previous two months.  There was also some 
tenderness to palpation on the lower thoracic plus lumbar 
paraspinal musculature bilaterally.  There was some complaint 
of pain on midline percussion on the lower half of the 
thoracic plus lumbar spine.  There was no muscle spasm in any 
area.  Neurological evaluation was negative.  Measured range 
of motion of the thoracolumbar spine in degrees was 60 
degrees of flexion, 20 degrees of extension, and 20 degrees 
of side bending bilaterally, with slight complaint of pain in 
the lower back at motion extremes.  The impression included 
thoracolumbar DJD by X-ray with mild functional impairment 
with inability to quantify in terms of the degree of 
additional loss due to the subjective nature of the factors.  


II.  Analysis

The Board has reviewed the evidence related to the veteran's 
spine disability, and first notes that with respect to the 
veteran's claim for an increased rating prior to October 28, 
1998, the veteran's DJD of the lumbosacral spine with pain on 
motion was manifested by limitation of motion and pain that 
more nearly approximated a 20 percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5292.  More specifically, 
VA examination in August 1996 revealed complaints of constant 
dull pain in the lumbar spine with back flexion of 70 
degrees, extension of 25 degrees, lateral flexion to either 
side of 15 degrees, and bilateral rotation of 5 degrees, 
which the Board finds to be more than just slight limitation 
of motion, especially in rotation and lateral flexion.  There 
was also tenderness at the lumbosacral junction in the 
midline.  Thus, giving the veteran the benefit of the doubt, 
the Board finds that the veteran's pain on motion and 
limitation of motion prior to October 28, 1998 warrant an 
evaluation of 20 percent for DJD of the lumbosacral spine 
with pain on motion under 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010, and 5292.  38 C.F.R. § 4.7.  

With respect to the evaluation of the veteran's DJD of the 
thoracic spine prior to October 28, 1998, the Board finds 
that a separate 10 percent rating for this disability is also 
warranted.  The pertinent regulations provide that the lumbar 
range of motion may be used to determine limitation of motion 
of the thoracic spine, and as a consequence, moderate 
limitation of motion would correspond to a 10 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5291, the 
maximum rating available under this Diagnostic Code.  
Moreover, as a separate disability associated with the 
thoracic spine, the veteran would in any event be entitled to 
a minimum 10 percent evaluation for DJD of the thoracic spine 
under Diagnostic Codes 5003, 5010.  

An even higher evaluation for DJD of the lumbosacral spine 
with pain on motion and/or DJD of the thoracic spine prior to 
October 28, 1999 is not warranted.  While the Board finds 
that the range of motion findings in August 1996 are 
reflective of moderate limitation, all ranges are not 
sufficiently restricted and/or painful to warrant the 40 
percent evaluation for severe limitation of motion under 
Diagnostic Code 5292.  38 C.F.R. §§ 4.40, 4.45.  The 
veteran's low back symptoms are also not sufficiently severe 
to meet the criteria for an evaluation in excess of 20 
percent under Diagnostic Code 5295.  In addition, since 
disability for DJD is also based on the limitation of motion 
of the affected joint under Diagnostic Codes 5003 and 5010, a 
higher rating under these Codes for DJD of the lumbar spine 
and/or DJD of the thoracic spine for motion limitation and 
pain would not be justified.  Assuming that the veteran also 
has DDD of the lumbar and thoracic spine, since there are no 
neurological findings, a 10 percent evaluation under 
Diagnostic Code 5293 would also not be permissible as it 
would require the use of the same symptoms that have been 
deemed to warrant an increased rating under Diagnostic Codes 
5291 and 5292.  38 C.F.R. § 4.14.

As for the period from October 28, 1998, the Board finds that 
the level of the veteran's spine disability continues to 
correspond with a 20 percent rating for DJD of the lumbar 
spine with limitation of motion, and a 10 percent evaluation 
for DJD of the thoracic spine.  October 1998 VA medical 
examination revealed some tenderness to palpation on the 
lower thoracic plus lumbar paraspinal musculature 
bilaterally.  There was also some complaint of pain on 
midline percussion on the lower half of the thoracic plus 
lumbar spine.  Measured range of motion of the thoracolumbar 
spine in degrees was 60 degrees of flexion, 20 degrees of 
extension, and 20 degrees of side bending bilaterally, with 
slight complaint of pain in the lower back at motion 
extremes.  The impression included thoracolumbar DJD by X-ray 
with mild functional impairment.  Thus, the Board finds that 
the findings with respect to the veteran's lumbar spine 
disability continue to be consistent with moderate but not 
severe limitation of motion (ranges indicate a decrease in 
flexion and extension, but an increase in lateral flexion) 
with pain reflective of a 20 percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, and 5292.

As for the 10 percent evaluation of DJD of the thoracic 
spine, as was noted above, a 10 percent evaluation is the 
maximum rating available for limitation of motion of the 
dorsal spine, and since DJD is also based on limitation of 
motion of the affected joint, Diagnostic Codes 5003 and 5010 
would not provide a basis for an increased rating as to 
either spinal disability.  The Board further finds that the 
pain associated with these disabilities has not been shown to 
be productive of more than mild impairment such that a higher 
evaluation based solely on pain on use is not warranted.  
38 C.F.R. §§ 4.40, 4.45.  In fact, the Board finds that the 
veteran's pain has already been taken into account in the 
current evaluations for the veteran's spinal disabilities.  
Assuming once again that the veteran has DDD of the lumbar 
and thoracic spine, since there continue to be no 
neurological findings, a 10 percent evaluation under 
Diagnostic Code 5293 would still not be permissible as it 
would require the use of the same symptoms that have been 
deemed to warrant the current evaluations under Diagnostic 
Codes 5291 and 5292.  38 C.F.R. § 4.14.

Although the Board finds that the range of motion findings in 
October 1998 continue to be reflective of moderate limitation 
of the lumbar spine, all ranges are still not sufficiently 
restricted and/or painful to warrant the 40 percent 
evaluation for severe limitation of motion under Diagnostic 
Code 5292.  38 C.F.R. §§ 4.40, 4.45.  The veteran's symptoms 
in the lumbar spine also continue not to be of sufficient 
severity to warrant a higher rating for lumbosacral strain 
under Diagnostic Code 5295.

The Board has additionally considered a higher rating for DJD 
of the lumbar spine with limitation of motion and DJD of the 
thoracic spine under 38 C.F.R. § 3.321, both prior to an 
after October 28, 1998, and finds that the veteran's spinal 
disabilities have not been manifested by symptoms that are so 
unusual or exceptional, with such related factors as frequent 
hospitalization and marked interference with the veteran's 
employment, as to prevent the use of the regular rating 
criteria.  38 C.F.R. § 3.321.

















ORDER

A 20 percent evaluation for DJD of the lumbosacral spine with 
pain on motion prior to October 28, 1998, is granted.

A 10 percent evaluation for DJD of the thoracic spine prior 
to October 28, 1998, is granted.

An evaluation in excess of 20 percent for DJD of the lumbar 
spine with limitation of motion from October 28, 1998, is 
denied.

An evaluation in excess of 10 percent for DJD of the thoracic 
spine from October 28, 1998, is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

